Citation Nr: 0826657	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  95-28 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from March 1961 to May 1965.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa, denied the 
veteran's claim of service connection for PTSD.  The 
veteran's claims file was subsequently transferred to the 
jurisdiction of the RO in Chicago, Illinois.  

The veteran appealed that decision to the Board.  In December 
1998, the veteran testified at a video hearing before the 
undersigned.  

In March 1999, the Board remanded this claim to the RO for 
additional development, and in September 2000, the Board 
affirmed the RO's decision.

The veteran appealed the Board's September 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In November 2001, based on an Appellee's Motion for Remand 
and to Stay Proceedings, the Court vacated the Board's 
September 2000 decision and remanded the veteran's claim to 
the Board for readjudication pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).

In May 2002, the Board again denied the veteran's claim, and 
following an appeal to the Court, the Court in November 2003 
granted the Joint Motion for Remand (Joint Motion) and 
vacated the Board's May 2002 decision.  The case was 
subsequently returned to the Board for appellate review.  

In October 2004, the Board remanded this case for further 
VCAA compliance pursuant to the Joint Motion.

In a January 2006 rating decision, the Board denied service 
connection for PTSD.  The veteran appealed the Board's 
decision to the Court. 

Pursuant to a March 2007 Joint Motion, in April 2007, Court 
vacated the Board's January 2006 decision and remanded the 
veteran's claim to the Board for readjudication.  The case 
was subsequently returned to the Board for appellate review.  
In September 2007, the Board remanded this case in order to 
comply with the Joint Motion.  

In February 2008 correspondence, the veteran alleged that the 
undersigned should not be permitted to render a decision in 
this case per 38 C.F.R. § 19.12(b).  However, that provision 
prevents a Veterans Law Judge (Member of the Board) from 
acting on an appeal if that appeal involves, in pertinent 
part, a determination in which he or she participated or had 
supervisory responsibility in the agency of original 
jurisdiction prior to his or her appointment as Member of the 
Board.  That is not the case here and the undersigned is not 
prohibited in adjudicating this claim.  

The veteran was formerly represented by a private attorney; 
however, according to a June 2008 VA Report of Contact, the 
private attorney no longer represents the veteran in his 
appeal.  


FINDINGS OF FACT

1.  The record does not reflect that the veteran engaged in 
combat.

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.304(f)) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide 
diagnoses in this case nor is he competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disability.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient.  



Service Connection 

The veteran seeks service connection for PTSD.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110.  The regulation governing PTSD claims, 38 
C.F.R. § 3.304(f), was amended twice while the veteran's 
appeal was pending.  The first amendments became effective 
March 7, 1997.  See Direct Service Connection (Post-Traumatic 
Stress Disorder), 64 Fed. Reg. 32,808 (June 18, 1999).  The 
second amendments became effective March 7, 2002.  See Post-
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to be codified as 
amended at 38 C.F.R. § 3.304(f)).  The Board finds that the 
1996 and 1997 criteria for evaluating PTSD claims are 
substantially the same, as both versions of the regulations 
require medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1998), (2005).  
The 1999 amendments primarily codified the Court's decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997) and brought 38 
C.F.R. § 3.304(f) in line with the governing statute, 38 
U.S.C.A. § 1154(b), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.  The 2002 amendment primarily codifies VA's 
existing manual procedures that pertain to PTSD claims 
resulting from personal assault.

Where the law or regulations change while an appeal is 
pending, the version most favorable to the claimant generally 
applies.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  In 
this case, the RO and the Board notified the veteran of the 
aforementioned changes and considered his claim pursuant 
thereto.  Specifically, in a decision dated September 2000, 
the Board cited the regulatory changes that resulted from the 
first amendment and adjudicated the veteran's claim under 
both the former and revised regulatory criteria.  In December 
1999 and December 2007, the RO sent the veteran letters 
clearly outlining the type of evidence that may be considered 
relevant in corroborating the occurrence of stressors in 
claims for service connection for PTSD resulting from 
personal assault.  These letters contain the information that 
is now outlined in the revised version of 38 C.F.R. § 
3.304(f).  Thereafter, in the May 2000 and December 2007 
SSOCs, the RO reconsidered the veteran's claim.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).

Under the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).

The veteran contends that he developed PTSD as a result of 
stressors experienced during active service.  These stressors 
include: being exposed to racism in a wide variety of forms 
including threats and physical violence while in the United 
States, Germany and Vietnam; being subjected to mortar 
attacks five to six times per week while serving in Vietnam; 
witnessing the torture of Viet Cong suspects during 
interrogations by Vietnamese military counterparts; seeing 
dead bodies, including while investigating plane crashes; 
assisting in the removal of the remains of thirteen 
individuals involved in one of those crashes; witnessing the 
torture of Vietnamese girls by means of red ants and honey; 
and accidentally shooting a Vietnamese national while on 
guard duty.

VA and private medical evidence dated after the veteran was 
discharged from service satisfies the first and second 
elements of a PTSD claim under the former and revised 
criteria of 38 C.F.R. § 3.304(f), because it shows that the 
veteran has been diagnosed on multiple occasions as having 
PTSD as a result of stressful incidents he reportedly 
experienced during service.  Having submitted a diagnosis of 
PTSD and medical evidence linking PTSD to claimed in-service 
stressors, the Board must now determine whether the record 
contains credible supporting evidence that any of the claimed 
in-service stressors occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy." See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."  

In this case, the claims file includes, among others, two 
detailed written statements of the veteran, dated May 1994 
and December 1999, both of which are silent as to his 
participation in combat.  In fact, in a statement received in 
November 1999, the veteran requested that his "PTSD claim be 
adjudicated as a PTSD personal injury claim," and in another 
undated statement, he requested that his PTSD claim be 
adjudicated as a PTSD personal injury claim and not a PTSD 
combat claim.  However, at his December 1998 hearing, the 
veteran testified that, while serving as an Air Policeman at 
Da Nang Airfield, he was subject to sniper and mortar attacks 
five to six times weekly.

The veteran's DD Form 214 indicates that his primary military 
occupational specialty (MOS) was policeman.  His personnel 
record (AF Form 7) does not indicate that he served in 
Vietnam; however, an April 1965 service record (efficiency 
report) covering the period from June 11, 1964 to April 17, 
1965 establishes that he served with the 23rd Air Base Group 
(23rd ABG) at Da Nang Air Base.  In this regard, the 
veteran's service medical records contain a physical 
examination for remote duty performed on 27 November 1964 at 
the U.S. Air Force Hospital, Chanute Air Force Base, 
Illinois, apparently prior to the veteran's deployment to 
Vietnam.  Thus, it appears that the veteran served in Vietnam 
at some time shortly following the November 27, 1964 physical 
examination until at least April 17, 1965, but clearly no 
later than May 6, 1965, the date of the veteran's separation 
from service.  The efficiency report indicates that he served 
as "SAT leader," air policeman and security guard, that his 
duties primarily involved supervising the sentries at the 
Tactical Aircraft Parking Area, that he performed these 
duties in an excellent manner, and that his conduct was 
"above reproach."  He was also reportedly responsible for the 
performance and direction of the SAT during normal and 
emergency operations.

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99.  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In this case, there is no probative evidence currently in the 
claims file that establishes the veteran's participation in 
combat.  The veteran's DD Form 214 does not show that he 
received any commendations or awards typically awarded 
primarily or exclusively for circumstances related to combat, 
such as the Combat Infantryman Badge, Purple Heart, or any 
other similar citation.  See id.  Moreover, his AF Form 7 
shows that he was trained as an air policeman.  In addition, 
according to November 1994 and May 2000 letters from the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), formerly the United States Army and Joint 
Services Environmental Support Group (ESG) (now U.S. Army and 
Joint Services Records Research Center (JSRRC)), to the RO 
and a United States Senator, the veteran's participation in 
combat could not be verified.  The JSRRC's May 2000 letter 
was accompanied by a unit history for the 23rd ABG for the 
period from January 1964 to June 1964.  The unit history 
indicates that the 23rd ABG's primary mission was to provide 
base support for Air Force units at Da Nang, organizational 
and limited field maintenance for C-123 aircraft, and base 
support for an aerial port operation at Qui Nhon.  The unit 
history also indicates that air policemen throughout the 
period were utilized for close in and close boundary support, 
and that U.S. Marine, South Vietnamese Army, and U.S. Signal 
Company units provided perimeter protection.  Although the 
unit history notes several instances of attacks at bases, 
none of these involved an attack at Da Nang during the 
relevant time period.  In addition, the unit history contains 
no indication that personnel (other than pilots and flight 
crews) of the 23rd ABG participated in combat, came under 
hostile fire, or sustained any casualties during the relevant 
time period.  The veteran was not a pilot or part of the 
flight crew.  Further, in the 2007 Joint Motion, it was noted 
that the record indicated that the 23rd Air Base Group 
experienced a shortage of personnel and carried out various 
missions directed by the Commander.  However, there is no 
supporting evidence that the veteran was ever part of any 
combat mission based on personnel shortage or experienced 
enemy fire in conjunction with any assignment based on 
personnel shortage.  The unit records discuss personnel being 
used for renovation and construction projects as well as in 
air craft maintenance and in the air police field.  The unit 
history does not reflect that the personnel shortage resulted 
in persons being put forth into combat situations or 
otherwise exposed to enemy fire.  Thus, the Board does not 
find credible any statements to the contrary.  Rather, the 
Board finds the documentary evidence to be more probative.  

Further, based on the foregoing, the Board finds that the 
evidence in favor of a claim of participation in combat is of 
less weight than the evidence against the claim.  The 
favorable evidence includes the veteran's testimony, which is 
not sufficient to establish definitively the veteran's 
participation in combat.  The unfavorable evidence includes 
the veteran's unit history and service records, which contain 
specific information as to the veteran's duties as the 
supervisor of sentries for an air base group at a tactical 
aircraft parking area at Da Nang Air Base and which do not 
document sniper and/or mortars attacks at the base.  Any use 
of the veteran due to personnel shortage has not been shown 
to have involved any contact with the enemy.  Thus, the 
favorable evidence and the unfavorable evidence are not in 
relative equipoise; therefore, the doctrine of reasonable 
doubt is not for application.  Rather, the Board finds that 
the preponderance of the evidence is against the claim that 
the veteran participated in combat.  See Cohen, 10 Vet. App. 
at 145; 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  

Furthermore, to the extent that there are medical opinions of 
record concluding that the veteran has PTSD due to combat, 
these opinions are based on an oral history provided by the 
veteran and lack a factual basis, i.e., that the veteran had 
combat service.  They therefore are outweighed by the 
information recorded in the official records as indicated 
above.

Since the record does not reflect that the veteran engaged in 
combat with the enemy, his stressor cannot be related to 
combat.  Moreover, his allegations with regard to stressors 
alone are not enough to establish the occurrence of a 
stressor.  Rather, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.   

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources." 
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Further, corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

The veteran, as noted presented a variety of stressors.  
Certain stressors have not been verified and some, as noted, 
do not appear capable of verification as noted by JSRRC.  
With regard to his alleged participation in combat (sniper 
and mortar attacks), his witnessing of the torture of Viet 
Cong suspects, his shooting of a Vietnamese national, his 
witnessing of plane crashes, the veteran has not provided the 
specific dates these incidents occurred or the locations of 
their occurrence.  In addition, he has not provided the names 
of any individual he allegedly witnessed being killed or 
wounded as he has testified that he did not know of their 
names.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor).  

Furthermore, the JSRRC's November 1994 and May 2000 letters 
show that that agency was unable to verify any of the claimed 
stressors.  In addition, the 23rd ABG unit history of record 
shows that the 23rd ABG performed security and support 
activities in Da Nang Air Base; it does not contain an 
account of events that supports the veteran's claimed 
stressors.  Rather, the unit history notes that between 
January and July of 1965, twelve recoveries were made of 
personnel who died in plane crashes "near the vicinity of Da 
Nang Air Base."  However, the unit history indicates that 
these recoveries were made by a rescue unit ("Detachment 5") 
and the record does not reflect that the veteran was assigned 
to such a unit.  Nor does the record indicate that the 
veteran was assigned search and recovery duties or had 
training in such.  In a statement received in May 1994, the 
veteran reported that he had to collect evidence following an 
aircraft crash outside of Da Nang in 1965, and that he had 
been given no training and had no experience in the coverage 
of aircraft disasters.  However, such corroboration of the 
veteran's participation is not verified in the record.

Thus, those aforementioned stressors are not verified or 
corroborated.  

The veteran also alleged that his exposure to instances of 
racism in the United States, Germany and Vietnam (to include 
witnessing beatings, fist fights, race riots, experiencing 
threats and physical violence, and a wide variety of 
allegations of unfair treatment of African Americans) 
resulted in PTSD.  In a May 1994 written statement addressing 
his stressors, the veteran argues that he was subject to two 
assaults because of his race.  In this letter, and in other 
written statements, he notes having been in the vicinity of 
racially-motivated violence, to include fist fights and race 
riots.  The veteran also alleged that he was the victim of 
racial prejudice.  

The second amendment to 38 C.F.R. § 3.304(f), which the Board 
mentioned above, clearly alters the handling of PTSD claims 
based upon personal assault.

According to this amendment:

[E]vidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. VA will not deny a 
PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as 
to whether it indicates that a personal assault 
occurred.  

See 67 Fed. Reg. at 10,332.  This has been codified at 
38 C.F.R. § 3.304(f)(3) (2007).  

A close reading of the veteran's lengthy stressor statements 
as well as his "personal assault form" received in December 
1999, reflects that, except for a reference to two 
nonspecific attacks noted in his May 1994 letter and an 
allegation of an assault by a individual named F., it is 
unclear whether he is alleging that he was personally 
physically assaulted and he has failed to submit details 
pertaining to these assaults, which would allow for further 
efforts at verification.  In December 2007, the veteran was 
again provided information with regard to personal assaults 
yet he failed to respond with any additional information 
regarding those assaults.  In light of the foregoing, the 
Board finds that further development is not required with 
regard to the claimed assaults, i.e., physical altercations.  
See Wood, 1 Vet. App. at 193; see also Hayes, 5 Vet. App. at 
68.  

Moreover, with regard to the development that has been done, 
according to the JSRRC's May 2000 letter, the JSRRC was 
unable to verify any assault on the veteran, to include an 
assault by someone named F.  In addition, there is no mention 
in any of the veteran's service personnel or medical records 
indicating that he was the victim of an assault, and the 
service medical records do not establish that the veteran was 
treated for such injuries as contusions or lacerations 
consistent with an assault.  With regard to evidence of 
"behavior changes," the veteran's DD Form 214 shows that the 
veteran was awarded the Air Force Good Conduct Medal and the 
Air Force Longevity Service Award.  In addition, his AF Form 
7 shows that he was regularly promoted, and that he achieved 
the rank of Airman first class at the time of separation from 
service without experiencing disciplinary action, demotions, 
or other trouble.  His efficiency report indicates that he 
performed in an excellent manner, is replete with praise for 
his tact, efficiency, loyalty and common sense, and notes 
that "he was always setting a proper example for junior 
airmen to follow."  Thus, there is no corroboration in those 
records of any assault and no information in the service 
records suggesting that the veteran had undergone behavioral 
changes.  

As directed by the 2007 Joint Motion, the Board must also 
consider the credibility and the probative weight of the lay 
statements submitted by the veteran.  See e.g. 38 C.F.R. 
§ 3.304(f)(3); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence); Suozzi and 
Pentecost, both supra.  The Board must also consider the lay 
evidence of record.  The veteran's sister and a friend, 
C.L.B., indicate that they knew the veteran prior to service 
and that his behavior changed for the worse upon his return 
from service.  In cases that have been before the Court in 
2006 and 2007, the Court emphasized the necessity of 
considering evidence of behavioral changes, including lay 
statements, as supporting evidence that the veteran's alleged 
stressors occurred.  See generally Imus v. Nicholson, 21 Vet. 
App. 106 (2006); see also Coleman v. Nicholson, Slip Op., 
2007 WL 2851068 (Table) (Vet. App. 2007).  In this case 
before the Board, there is lay evidence of post-service 
behavioral changes as set forth in lay statements of record.  

In addition, there is specific lay evidence of threats, 
discrimination, and harassment, which was racially-based.  
Multiple correspondences have been received from J.G. who 
served with the veteran.  He indicated that they service 
together in 1964 at Chanute Air Force Base and were subject 
to many instances of racial discrimination.  There was a 
local Ku Klux Klan membership and it was rumored that other 
air policemen were members.  The veteran was constantly under 
the threat of being given an Article 15 and/or a "less than 
honorable discharge."  In addition, the veteran was under 
the constant threat of physical violence.  The veteran was 
not conditioned to this racist environment where people were 
out to get him.  Had it not been for the intervention of a 
newly appointed commander of the Air Force Police Unit at 
Chanute Air Force Base and for the veteran abruptly 
volunteering to go to Vietnam, J.G. believed that the veteran 
would have been unable to complete his tour of duty.  In a 
recent June 2005 statement, J.G. provided more specific 
information with regard to the veteran's claim of harassment 
and threats based on race; he stated that he heard another 
service member who outranked the veteran say that he was 
"going to get" the veteran and using a racial slur in 
describing him.  This same person also referred to the 
veteran as "boy."  J.G. indicated that he saw the 
documentation requesting a Court Martial against the veteran 
for a variety of purported offenses.  He indicated that he 
told the veteran of the impending charges and suggested that 
he take advantage of a tour of duty assignment which left for 
Vietnam 10 days later.  The veteran reportedly followed his 
advice.  

J.G. did not attest to witnessing any specific assault and 
there is no supporting evidence that the veteran was actually 
given an Article 15.  The veteran asserts that his "sudden 
transfer to Vietnam" is evidence that he was personally 
assaulted.  The Board finds that while the assault has not 
been verified as previously noted, the veteran's assertions 
are supported to the extent that he feared physical or legal 
attack.  J.G. provided credible lay evidence in that regard.  
In addition, information provided by the JSRRC indicated that 
the JSRRC was aware that racial incidents occurred during 
service, but was unable to verify a specific incident.  
Although the veteran's alleged incident was not specifically 
verified, the JSRRC essentially verified that there was a 
racially charged atmosphere.  

In July 1998 and December 1998, a VA examiner, Dr. L., 
indicated that the veteran had PTSD.  It was noted that the 
veteran had served in a combat zone as a military policeman.  
He reported witnessing and being victimized by prejudiced 
behavior while in a life-threatening environment.  This 
physician indicated that it was apparent that the veteran's 
PTSD was partially related to his experiences of racism.  The 
physician stated that in the veteran's case, it appeared that 
the atmosphere of racism significantly diminished his coping 
ability and left him vulnerable to PTSD.  In January 1999, 
the veteran reported to another VA examiner his alleged 
stressors in conjunction with his treatment for diagnosed 
PTSD.  In pertinent part, he described the racial 
intimidation and discrimination.  

In December 1998, December 1999, and August 2000 letters, a 
VA examiner, Dr. K., indicated that the veteran had PTSD as a 
result of his experiences of racial discrimination which 
originated in service, both in the United States, and in 
Vietnam.  The veteran described being called racial slurs as 
well as seeing racial graffiti.  He saw others being beaten 
based on their race.  There was violence and negative racial 
interactions.  

All of the VA medical reports are competent evidence.  

Competent medical opinion letters were submitted from 
D.A.S.G., M.D. in 2005, who attributed the veteran's PTSD to 
inservice racial persecution.  He described how the veteran 
was the victim of racial harassment and racial slurs.  
Specific instances were cited.  It was also noted how the 
veteran volunteered to go to Vietnam to avoid being 
wrongfully persecuted.  However, in Vietnam, the racial 
harassment and intimidation continued.  Although the veteran 
also described other non-verified combat stressors, this 
physician diagnosed PTSD, at least in part, due to the racial 
persecution.  

Thus, there are diagnoses of PTSD by several medical 
professionals based on non-combat stressors.  These examiners 
found the veteran credible in his report of these stressors 
and that the veteran's perception and experience of inservice 
events was enough to result in the development of PTSD.  

Many of the veteran's stressors, particularly those attesting 
to be combat-related such as mortar and sniper attacks, are 
not credible as the record does not corroborate that the 
veteran had combat service, and many of the claimed noncombat 
stressors such as the torture of Vietnamese nationals or 
shooting a Vietnamese civilian, are simply not capable of 
independent verification.  However,  with respect to the 
veteran's remaining stressors and with consideration of the 
applicable legal criteria and subsequent interpretive 
authority of the Court, the Board must find that the evidence 
is in relative equipoise as to whether there is evidence of 
record that tends to corroborate the existence of an 
inservice stressor.  

Specifically, the stressful incidents involving negative and 
threatening racial experiences are generally corroborated.  
Recent caselaw and interpretation of VA regulatory and manual 
directives appears to show that the veteran's experiences are 
sufficient.  Thus, while any specific physical assault has 
not been verified, it is shown in the lay evidence that there 
was a general atmosphere of racial tension, threats, and 
violence.  While the lay evidence does not establish that a 
physical assault occurred, the Board finds the lay evidence 
to be credible regarding this atmosphere as there was 
personal experience and observation of the veteran and his 
interactions during service.  The Board reiterates that there 
is no corroboration of any specific physical altercation; 
however, the threat of such an assault is apparently 
sufficient.  The Court has set a relatively low bar for 
interpreting a claim for PTSD as one involving a "personal 
assault stressor" for which the provisions of 38 C.F.R. 
§ 3.304(f)(3) are applicable.  See, e.g., Bradford v. 
Nicholson, 20 Vet. App. 200 (2006) (veteran alleged that his 
sergeant kicked him down a set of stairs).  Moreover, VA, 
itself, has defined personal assault very broadly to include 
an event of human design that threatens or inflicts harm.  
Examples of personal assault include rape, physical assault, 
domestic battery, robbery, mugging, stalking, and harassment.  
See VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA 
Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., 
Ch. 1, Section D, part 17(a), (c).

Further, unlike other types of PTSD cases, in cases involving 
alleged personal attacks such as this one, the Court 
reiterated in the Memorandum Decision in Coleman, supra, that 
while medical opinions based on a post-service examination 
are generally not enough to corroborate a PTSD stressor, an 
exception exists where in-service assault is the alleged 
stressor.  Specifically, generally a physician is competent 
to state whether a stressor is sufficient to cause PTSD since 
that is a medical determination.  In contrast, the occurrence 
of a stressor is usually a factual determination, one that is 
not made by a physician.  However, 38 C.F.R. § 3.304(f) 
provides that VA may submit evidence to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  The 
Board finds that the veteran's statements regarding 
harassment, discrimination, and the threat of assault are 
similar to cases of actual inservice physical assault, given 
the provisions cited above.  In this case, VA did not 
specifically refer evidence for a medical opinion on that 
point as the VA regulation provides.  However, a careful 
reading of the Court's caselaw would require the Board to 
consider the medical opinions regarding the veracity of the 
veteran's allegations.  As such, the Board must also consider 
the probative value of the medical evidence, not only as to a 
diagnosis provided, but as to the probative value regarding 
the physicians' opinions that an alleged stressor actually 
occurred.  

As noted, to the extent that the medical opinions cited to 
combat stressors, the probative value of such statements is 
outweighed by the evidence cited above which showed no combat 
service.  However, the Board finds significant probative 
value as to the corroboration of the other stressors, i.e., 
those relating to inservice harassment, discrimination, and 
intimidation or threats including threats of physical 
violence, when considered in light of the Court's guidance 
regarding the threshold required to be met in personal 
assault cases.  The statements made by the veteran to the VA 
and private examiner are consistent with the lay evidence 
provided on the alleged stressors.  In addition, that 
evidence is probative as due consideration must be given to 
the places, types, and circumstances of such veteran's 
service as shown by such veteran's service record, the 
official history of each organization in which such veteran 
served, such veteran's medical records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  The 
JSRRC indicated that there was racial tension which supports 
the application of 38 U.S.C.A. § 1154(a).  Thus, in viewing 
the medical evidence of record, the Board notes that several 
VA examiners and a private physician attributed the diagnoses 
of PTSD in part to the veteran's inservice experience of 
living in an atmosphere of racial unrest, discrimination, and 
intimidation or threats.  They found the veteran's statements 
to be credible.  Thus, the Board may accept corroboration of 
the veteran's alleged stressors in those examination reports.  

In sum, there is evidence, as indicated above, which is not 
probative and the veteran has submitted a myriad of 
statements regarding stressors which are without 
corroboration.  However, there have been interpretations of 
VA regulatory manual and regulations which provides 
additional guidance regarding the personal assault stressors.  
The Board has determined, as set forth above, that the 
veteran's claim falls within this group of claims.  
Additional directives from the Court have generally indicated 
that in cases such as this one, a threat of violence or 
harassment is considered assault.  In addition, lay evidence 
of behavioral changes may substantiate inservice incidents.  
Also, post-service examiners' opinions that the veteran 
perceived inservice events to be stressful can be considered 
corroboration of those occurrences.  Taking all of the 
foregoing into consideration, along with the information from 
JSRRC which indicated generally inservice racial problems, 
the Board finds that the evidence for and against the claim 
in equipoise.  Accordingly, the Board finds that the evidence 
in this case is so evenly balanced so as to allow application 
of the benefit-of-the-doubt rule and service connection for 
PTSD is warranted.




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


